Title: To Thomas Jefferson from John Steele, 1 July 1802
From: Steele, John
To: Jefferson, Thomas


          
            Sir,
            Washington July 1st. 1802
          
          I am extremely gratified, and obliged by your favor of yesterday. It has determined me to postpone my journey to Carolina until the last week of this month, which is the more agreeable to me, as my absence will then correspond with the general arrangements of the Executive.
          If my private affairs can possibly be made to admit of it, a sense of gratitude for what I consider equivalent to a new appointment will induce me to return:—but whether in or out of Office, I pray you to be assured, that I shall always consider it a flattering distinction to be honored with your confidence, and that it will be my study and my pride to merit the favorable opinion which you have had the goodness to express of me.
          I have the honor to be, Sir With the highest consideration Your most Obedient Servt.
          
            Jno. Steele
          
        